2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al. (US Pub. 2016/0200110).

            Matsushita et al. disclose in Figures 1A-1B an ink container comprising:
           Regarding claim 1, a container body (311) that contains ink (Figure 1A); and 
an ink outlet forming portion (313) that has an ink outlet (353) (Figure 1B); wherein the container body (311) includes a first connection portion (322) provided around an opening(361), the ink outlet forming portion (313) includes a second connection portion (351, 331, 333) connectable to the first connection portion(322), the first connection portion (322) includes a first screw forming portion (outer thread portion) provided on an outer surface, the second connection portion (351, 333) includes a second screw forming portion (inner thread portion) provided on an inner surface and configured to be brought into thread engagement with the first screw forming portion, and the container body (311) and the ink outlet forming portion (313) include a stopper (312) located inside an outer circumference (331) of the second connection portion (351, 331, 333) in a radial direction, the center of which is a center axis of the first connection portion (322) and the second connection portion (351, 331, 333) (Figure 1B). 

Allowable Subject Matter
          
         Claims 2-3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an ink container comprising an ink outlet forming portion that is connected to the container body in a connection direction parallel to the center 

         Claims 4-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest an ink container comprising a stopper that includes a third convex portion provided at a first screw forming portion and having a height not greater than a height of a first thread of the first screw forming portion in the radial direction, and includes a second thread provided on a second connection portion and configured to engage with the third convex portion in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
 
          If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
          For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 


/ANH T VO/Primary Examiner, Art Unit 2853